          Case 1:17-cv-06518-GHW Document 106 Filed 03/29/19 Page 1 of 1
                                                                 USDC SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 3/29/2019
 ------------------------------------------------------------- X
                                                               :
EMILIO GONZALEZ,                                               :
                                                               :
                                              Plaintiff,       :
                                                               :
                              -against-                        :   1:17-cv-6518-GHW
                                                               :
CITY OF NEW YORK, et al.,                                      :         ORDER
                                                               :
                                               Defendants. :
 ------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

       For the reasons stated on the record during the teleconference held on March 28, 2019,

Defendants’ motion to compel and for sanctions is granted in part and denied in part. No later than

April 10, 2019, Plaintiff is ordered to return all of the documents in question to the Defendants and

certify that any copies of these documents have been destroyed. As explained during the

teleconference, this order does not prevent Plaintiff from requesting some or all of these documents

through the discovery process. Because the Court does not believe that additional financial

sanctions are appropriate, Defendants’ motion for financial sanctions is denied.

       The Clerk of Court is directed to terminate the motion pending at Dkt. No. 61

       SO ORDERED.

Dated: March 29, 2019
       New York, New York                               __________________________________
                                                               GREGORY H. WOODS
                                                              United States District Judge
